Citation Nr: 0701938	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  95-28 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis of the right knee with limitation of 
extension.

2.  Entitlement to a separate disability rating for right 
knee instability.

3.  Entitlement to an increased (compensable) rating for left 
knee instability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In January 2005, the veteran appeared before a Veterans Law 
Judge at the Central Office who had recently retired from the 
Board; a transcript of that hearing is of record.   In August 
2006, the Board notified the veteran and informed him that he 
was entitled to another hearing before another Veterans Law 
Judge.  

Subsequently, in November 2006, the veteran presented 
testimony during a hearing at the Central Office before the 
undersigned Acting Veterans Law Judge; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  Right knee degenerative joint disease is manifested by 
complaints of pain with extension to 20 degrees.

2.  Affording the veteran the benefit of the doubt, the 
veteran's right knee disability is manifested by mild 
instability.

3.  There is no evidence of instability, laxity, or locking 
of the left knee.  






CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for post-traumatic 
arthritis of the right knee with limitation of extension have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4,71a, Diagnostic 
Code 5261 (2006).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a separate 10 percent rating for right knee 
instability has been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. 4.7, 4.71a, Diagnostic 
Code 5257 (2006).

3.  The criteria for a compensable rating for instability of 
the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.71a Diagnostic 
Code 5257 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2006).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In the present case, the RO 
furnished VCAA notice to the veteran subsequent to the 
initial denial of the veteran's claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R.  
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record  that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us  
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

VA has fulfilled its duty to notify the veteran in this case.  
In the April 2003 and May 2005 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  Additionally, both of the 
letters from the RO explicitly  directed the veteran to 
submit any relevant evidence in his possession.  As such, the 
Board believes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met. 

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The RO has made numerous attempts  to assist 
the veteran in obtaining the evidence necessary to  
substantiate his claims, including obtaining medical records  
identified by the veteran.  The record includes service 
medical records, private medical records, VA treatment  
records and VA examination reports.  The Board notes that the 
veteran has been afforded multiple examinations in connection 
with his claim; thus, the Board finds that the record as it  
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4). Furthermore, during the 
November 2006 Board hearing, the veteran stated that he did 
not wish to present anymore evidence and that he wanted a 
decision made on the evidence of record.  He also clearly 
stated that he did not want the Board to remand his claims.
 
Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for entitlement to increased ratings, 
but he was not provided notice of the type of evidence 
necessary to establish to establish a disability rating or an 
effective date for each of the disabilities on appeal.  
Despite the inadequate notice, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Since the Board has granted increased and 
separate ratings for the veteran's right knee disability, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the 
effective date element when effectuating the awards. 
Therefore, the Board finds that the veteran has not been 
prejudiced in light of the Board's favorable adjudication of 
his appeal of his right knee disabilities.  In regards to his 
claim for a compensable rating for left knee instability, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to the appropriate effective date to 
be assigned is rendered moot. 

Background

A July 1993 VA joint examination reflects that the veteran's 
gait was clearly antalgic on the right side.  He had moderate 
discomfort walking on his heels because of increased knee 
pain and could not squat without taking support.  Examination 
of the right knee revealed mild joint swelling accompanied by 
warmth and diffuse joint tenderness.  There was no evidence 
of joint laxity.  The patella was barely moveable from side 
to side.  There was marked clicking on flexion extension with 
range of motion (ROM)15 degrees to 120 degrees.  McMurray 
test was negative.  Examination of the left knee reveal mild 
valgus positioning.  There was minimal suprapatellar swelling 
and mild diffuse tenderness without any evidence of joint 
laxity.  There was mild clicking on flexion extension with 
ROM 0 to 135 degrees.  The impression was residual of right 
knee injury, status post medial and lateral meniscectomies 
with advanced degenerative changes at tibial, femoral and 
patellofemoral joints.  The examiner stated that the veteran 
had marked knee pain with mild loss of mobility and 
quadriceps atrophy.  Also, residual of left knee injury with 
moderate degenerative changes in tibial, femoral, and 
patellofemoral joints. 
An August 1994 X-ray of the right knee revealed advanced 
degenerative changes with suggestion of chondrocalcinosis as 
well as loose bodies.  

A March 1995 VA orthopedic clinic record reflects that 
physical examination of the right knee showed marked 
osteophytes, crepitation, some instability, and 
patellofemoral crepitation.  Ligaments were tight and it was 
painful to examine the veteran.  The instability was in the 
AP direction.  X-rays confirmed the diagnoses of degenerative 
joint disease and suggested that he may have 
chondrocalcinosis.
 
A May 1995 orthopedic clinic record reflects that the veteran 
continued to have mechanical symptoms in his right knee, 
including aspects of giving way as well as not being able to 
have full extension.  The veteran was given a knee brace.  On 
physical examination, the veteran lacked about five degrees 
of extension, he had a right knee brace in place, and had 
medial joint line tenderness.  There was no laxity to 
varus/valgus.  There was a definite end point to anterior 
drawer, but some laxity. 

A June 1995 MRI of the right knee revealed severe features of 
degenerative osteoarthritis associated with almost complete 
abscense of both menisci; a complete, chronic tear of the 
anterior cruciate ligament; a severe partial thickness tear 
of the proximal tear of the proximal half of the posterior 
cruciate ligament with only a few remaining intact superior 
fibers; and a moderate to large knee joint effusion.  

A June 1995 MRI of the left knee revealed small joint 
effusion; minimal features of degenerative osteoarthritis 
involving the medial joint compartment; a heterogeneous 
pattern of increased lucencies and sclerosis; and metallic 
foreign bodies within the posterior lateral soft tissues 
overlying the left knee.  

A December 1995 VA joints examination report reflects that in 
August 1995 the veteran was in a motor vehicle accident in 
which he fractured his right tibia, right fibula, and right 
foot.  The veteran complained of pain in his right knee joint 
on down the entire leg.  The examiner noted moderate to 
marked degree of swelling in the right knee, lower leg, ankle 
and foot.  Right knee flexion was 0 to 70 degrees and 
extension was 70 to 0 degrees.  

An August 1997 VA joints examination report reflects that 
right knee was 1inch enlarged at mid patellar circumference, 
15 inches compared to 14 inches on the left.  Right knee 
motion was significantly restricted.  Extension was to 5 
degrees, flexion only then to 90 degrees.  The left knee 
extends to 0 degrees and flexes to 130 degrees.  As to the 
right knee, there is a valgus deviation of 7 degrees 
angulations.  No obvious effusion is noted at either knee.  
Patella is somewhat fixed at the right knee.  At the left, it 
moves normally without apprehension.  Medial joint line is 
markedly enlarged on the right knee.  Bony growths are both 
medially and laterally on the right knee.   

A June 1999 VA joints examination report notes that the 
veteran has a history of right knee pain and instability of 
the right knee.  The veteran complained of left knee pain and 
less instability of the left knee.  On examination, the right 
knee was swollen, tender, and deformed.  On palpation there 
were crackles and cracking noises on the entire right knee.  
Flexion was up to 125 degrees.  McMurray test was positive.  
There was no effusion of the right knee joint.  As to the 
left knee, there was no swelling or deformity.  Flexion was 
about 130 degrees without pain.  There was no cracking 
noises.  Stability of the left knee was there.  In other 
words, McMurray and drawer test were negative on the left 
knee.  The diagnosis was status post meniscectomy of the 
right knee with chronic pain, instability and locking of the 
right knee and chronic left knee pain with stability of the 
left knee.  The examiner commented that the veteran 
experienced pain on flexion of the right knee; however, 
flexion of the right knee was without any incidental pain.  
From the examination, the examiner opined that it seemed like 
the veteran had post-traumatic arthritis induced pain, 
swelling, and instability of the right knee.  

During the January 2005 Board hearing, the veteran stated 
that he had a lot of swelling and a staph infection in the 
right knee and joint pain in the left knee.  He stated that 
his pain had become crippling in both knees and that he had 
arthritis in both knees.  He stated when he does not have 
swelling it was worse because there was no fluid to cushion 
the bones.  The veteran indicated that he had a loss of 
strength as well as flexibility in both of his knees and that 
he could not get up from the floor and could not climb a 
ladder.  The veteran stated that when he bent his right knee 
he had a lot of grinding noises and a little in the left 
knee. The veteran stated he got sharp pains in his right 
knee, with resistance and friction.  The veteran indicated he 
had some locking with his right knee, and a little in his 
left knee, in that it was very difficult to move.  He stated 
that he did not have an immense amount of instability as to 
the left knee.  

During an October 2005 VA joint examination, the veteran 
complained of pain in his right knee that was worse than in 
his left knee.  He had pain in the right knee on a diffuse 
nature on a daily basis and medial discomfort in the left 
knee on a daily basis, though less intense.  He did not 
describe stiffness.  He had intermittent swelling in the 
right knee, but not the left.  There is a daily giving way or 
a shifting within the right knee.  The veteran stated that he 
had this instability for many years, predating the car 
accident in 1995.  There was no giving way or instability in 
his left knee.  The right knee locks on a daily basis and is 
painful in doing so.  There is no locking in the left knee.  
Both knees fatigue easily with any sustained activity.  
Prolonged sitting will bother both knees.  He did not 
describe flare-ups.  He wears a lift in his right shoe since 
the motor vehicle accident in 1995 which left him with a 
residual shortening of the right leg.  There is no 
dislocation or recurrent subluxation in either knee.  He can 
not kneel.  He works twenty hours a week at a racetrack.  

On physical examination of the right knee, there is an 
obvious valgus deformity which measures 18 degrees.  The 
right knee lacks 20 degrees of extension and can flex to 116 
degrees with pain at the extremes of flexion but not to 
extension.  There is bony hypertrophy.  The joints are stable 
to varus and valgus stress.  Anterior and posterior drawer 
testing are negative.  There is no effusion.  He had mild 
lateral joint line tenderness.  There was mild crepitus with 
ROM.  McMurray's testing was negative.  As to the left knee, 
extension to 0 degrees and fully flex to 140 degrees without 
apparent discomfort.  There is no effusion or joint line 
tenderness.  McMurray's testing is negative.  Anterior drawer 
testing is negative.  There is very minimal crepitus with 
ROM.  The veteran has an antalgic gait favoring his right 
lower extremity. 

During the November 2006 Board hearing, the veteran testified 
that he wanted the matters on appeal decided on the record 
and that he did not want them to be remanded.  When asked 
about his left knee symptoms, he stated that he has a lot of 
pain. He also stated that his left knee knocks, makes noise 
and clicks, and there was debris in it.  As to his right 
knee, the veteran stated that his right knee was "totally 
shot."  His right knee shifts especially lying down, it 
would act like it just drops out of place.  It is bone on 
bone; very excruciating.  He stated that the pain is there 
all the time and it was not affected by the weather.  During 
the hearing the veteran stated that he did not wish to 
present anymore evidence.  
   
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3. The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Right Knee Arthritis

The veteran's service-connected post-traumatic arthritis of 
the right knee with limitation of motion is currently rated 
as 20 percent disabling.  The Board finds that the medical 
evidence reflects objective findings and subjective 
complaints of right knee degenerative changes (established by 
x-ray) with limitation of extension and right knee 
instability that have been identified as among those symptoms 
related to the veteran's service-connected right knee 
disability.  Therefore, the Board is of the opinion that the 
veteran's post traumatic arthritis of the right knee with 
limitation of extension is more appropriately rated under 
Diagnostic Code 5261, with a separate rating for instability 
under Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"); and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology; any change in diagnostic code by a VA 
adjudicator must be specifically explained.).  See also 38 
C.F.R. § 4.20.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability). The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Code 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).
 
Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  

The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

In October 2005, the VA examiner found that the veteran had 
flexion limited to 116 degrees and extension limited to 20 
degrees.  Thus, the veteran's limitation of extension of the 
right knee is compensable under Diagnostic Code 5261 at 30 
percent.  

The Board has also considered the recent VA General Counsel 
opinion that allows for the assignment of separate ratings 
based upon limited flexion and limited extension of the leg, 
VAOPGCPREC 9-2004.  However, as the evidence shows that the 
veteran's flexion does not warrant a compensable rating 
pursuant to Diagnostic Code 5260, separate ratings based upon 
limitation of flexion and limitation of extension are not 
warranted.

The Board has also considered the factors elucidated in 
DeLuca, as well as 38 C.F.R. §§ 4.40 and 4.45, regarding 
pain, limitation of motion, and functional loss. The VA 
examinations and treatment records do not demonstrate that 
the pain from the veteran's right knee results in functional 
loss that more nearly approximates left knee flexion limited 
to 45 degrees or left knee extension limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board further observes that there is no evidence of 
ankylosis of the right knee, as would warrant consideration 
under Diagnostic Code 5256.  Also, there is no impairment of 
the tibia or fibula related to the veteran's service-
connected right knee disability so as to warrant assignment 
of any higher rating under Diagnostic Code 5262.

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of more than a 30 percent 
rating on an extra-schedular basis.  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Right Knee Instability

In addition, as noted above, the Board finds that a separate 
rating for right knee instability pursuant to DC 5257 is also 
warranted

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability). A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Although no instability or ligament laxity was found on the 
most recent VA examination in October 2005, the veteran has 
consistently complained of his right knee giving away and of 
instability requiring the use of a knee brace.  All of the VA 
examinations have shown that the veteran suffers from pain. 
The medical evidence, looked at longitudinally over the 
course of the appeal, along with the statements provided by 
the veteran suggest that the veteran's ability to function 
has been hampered by his right knee.  More specifically, on 
VA examination in March 1995, the examiner reported that the 
veteran's right knee showed marked osteophytes, crepitation, 
some instability, and patellofemoral crepitation and in June 
1999, a VA examiner diagnosed the veteran with instability 
and locking of the right knee.

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the veteran has some right knee 
instability, which is no more than mild in severity, 
warranting a separate 10 percent disability evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  
However, the medical evidence does not indicate at least the 
level of impairment that would warrant the next higher, 20 
percent rating for right knee instability under the 
applicable rating criteria, i.e., DC 5257.

Left Knee Instability

The veteran's service-connected left knee instability 
currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257

As noted above, under Diagnostic Code 5257, a 10 percent 
rating is warranted for slight knee impairment (recurrent 
subluxation or lateral instability). A 20 percent rating 
contemplates a moderate degree of impairment, and a maximum 
30 percent rating is warranted for a severe degree of 
impairment to the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

Considering the pertinent evidence in light of the above- 
noted criteria, the Board finds that the medical evidence 
does not support the assignment of a compensable rating for 
left knee instability under Diagnostic Code 5257.

There are no medical findings of left knee instability or 
laxity during any of the VA examinations since July 1993.  
McMurray's testing has always been negative for the left 
knee.  Most of the veteran's complaints have included left 
knee pain, fatigue, and swelling.  In fact, during the 
October 2005 VA examination, the veteran indicated that he 
had no giving away or instability in the left knee and there 
was no locking.  There was very minimal crepitus with ROM 
testing and the veteran could fully extend to 0 degrees and 
fully flex to 140 degrees.  The examiner diagnosed mild 
degenerative arthritis of the left knee.   

It appears that most of the veteran's left knee symptoms are 
related to his arthritis. 
In this regard, the Board points out that the veteran has 
been granted a separate rating for post-traumatic arthritis 
of the left knee with pain, swelling and mild atrophy such 
that manifestations of that disability may not be considered 
in evaluating the disability currently under consideration.  
See 38 C.F.R. § 4.14 (2006).  This would include any 
limitation of motion of the left knee, or functional loss due 
to pain, weakness, or fatigability of the knee (factors for 
consideration when evaluating disabilities rated on the basis 
of limitation of motion).  See 38 C.F.R. §§ 4.71a, 5110, 
5260, and 5261.  See also 38 C.F.R. §§ 4.40 and 4.45; Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

As indicated above, the pertinent medical evidence is not 
even suggestive of overall slight disability, which is 
required for a 10 percent rating under Diagnostic Code 5257.  
As such, a compensable rating for left knee instability is 
not warranted. 


In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable rating for left knee 
instability, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A 30 percent rating is granted for post traumatic arthritis 
of the right knee with limitation of extension, subject to 
the regulations governing the payment of VA monetary 
benefits.

A 10 percent evaluation is granted for right knee 
instability, subject to the regulations governing the payment 
of VA monetary benefits.

A compensable rating for left knee instability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


